Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed October 3, 2019, is a reissue of U.S. Patent 10,249,910 (hereafter "the '910 patent”), which issued from U.S. application Serial No. 15/327,197 with claims 1-25 on April 2, 2019.

Information Disclosure Statement (IDS)
Non-patent literature document Nos. 13, 18 and 19 of the IDS filed 10/31/2019 have been crossed out, i.e. not considered, because a copy of each of the references has not been provided.  Alternatively, to the extent document No. 13 has been provided, it is in a foreign language and a concise explanation of relevance has not been provided.

Non-Compliant Amendment
The amendment to the specification filed 10/03/2019 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered 
	As set forth in 37 CFR 1.172(b)(1), for amendments to the specification, the precise point in the specification must be identified where any added or rewritten paragraph is located.  The amendment to the specification filed 10/03/2019 states “Delete the heading ‘CROSS-REFERENCE TO RELATED APPLICATIONS’” but does not identify where, i.e., by column and line number, this heading is located.
Additionally the status identifier for claims 3-25 in the claim amendment filed 10/03/2019 is “Pending”.  The status identifier for these claims should be “Original” or there should be no status identifier since claims 3-25 are non-amended claims of the ‘910 patent.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-25 directed to a rechargeable lithium-ion cell having a cell capacity.  Claims 1, 2 and 18, as presented in the amendment filed 10/03/2019, are representative:

    PNG
    media_image1.png
    382
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    652
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    475
    723
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    314
    639
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    169
    662
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    276
    647
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    108
    663
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “wherein at least one of R3 and R4 is an alkyl group, a haloalkyl group, a perhaloalkyl group, an alkyl ether group, an acyl group, or a haloacyl group”.  It is unclear what R3 or R4 is when it is not an alkyl group, a haloalkyl group, a perhaloalkyl group, an alkyl ether group, an acyl group, or a haloacyl group.  The same applies to dependent claims 21 and 23-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,178,249 to Amine et al (hereinafter “Amine”).
Amine teaches a rechargeable lithium ion cell having a cell capacity and comprising a positive electrode, such as a LiNi0.15Co0.1Mn0.55O2 cathode; a negative electrode, such as a lithium metal anode; and a charge-carrying electrolyte comprising a polar aprotic solvent and a lithium salt (see Abstract; col. 1, line 27 through col. 2, line 37; col. 4, lines 42-67; col. 8, lines 17-47; and Example 1 at col. 13).  The electrolyte further includes an electrode-stabilizing compound having the following formula VI (col. 2, line 42 through col. 3, line 51; and col. 4, line 61 through col. 5, line 61):

    PNG
    media_image8.png
    142
    288
    media_image8.png
    Greyscale
.
Amine teaches that R1 to R9 are individually H, F, Cl, Br, I, an alkyl, an alkenyl, an alkynyl, an aryl, or a heteroaryl group (see col. 5, lines 50-52).  In some embodiments of formula VI, at least one of R1, R2, R3, R4, R5, R6, R7 and R8 is C1-C12 alkyl, and in some embodiments of Formula VI, R9 is H, alkyl or alkenyl (see col. 7, lines 45-47 and 49-50).  Amine’s electrode-stabilizing compound of formula VI includes the claimed redox shuttle compound when each of Amine’s R1, R2, R3, R4, R5, R6, R7 and R8 are C1-C12 alkyl, and R9 is also alkyl.  Amine’s R9 being alkyl corresponds to the instantly claimed R5, which can be alkyl having 1-12 carbon atoms.  Amine teaches that “alkyl” is more typically lower alkyl having 1 to 5 carbon atoms, and in other 
	Amine differs from claim 1 in not exemplifying its rechargeable lithium-ion battery such that the electrode-stabilizing compound of Formula VI contained in the electrolyte has the same structure as the instantly claimed redox shuttle compound.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared Amine’s rechargeable lithium-ion battery such that the electrode-stabilizing compound of Formula VI present in the electrolyte thereof has each of R1, R2, R3, R4, R5, R6, R7 and R8 as C1-C12 alkyl, and has R9 as alkyl, i.e., an alkyl having 1 to 5 or 1 to 3 carbon atoms, because, as noted above, Amine teaches that in some embodiments of formula VI, at least one of R1, R2, R3, R4, R5, R6, R7 and R8 is C1-C12 alkyl, and in some embodiments of Formula VI, R9 is H, alkyl or alkenyl.  Thus, there is a reasonable expectation of success of preparing a rechargeable lithium-ion cell within the scope of Amine’s disclosure and having an electrolyte with electrode-stabilizing properties and improved performance during room temperature and high temperature operation (see col. 4, lines 42-60 of Amine).  In particular, by incorporating the electrode stabilizing compound in an electrochemical device, significant improvements are observed in cell cycling performance at both room temperature and at high temperature, and in cell efficiency during cycling (see col. 4, lines 42-60 of Amine).

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,615,312 to Dahn et al (hereinafter “Dahn1”).
Dahn teaches a rechargeable lithium-ion cell comprising (a) a positive electrode having a recharged potential; (b) a negative electrode; (c) a charge-carrying electrolyte comprising a charge carrying medium and a lithium salt; and (d) a cyclable redox chemical shuttle comprising an N-substituted or C-substituted phenothiazine compound dissolved in or dissolvable in the electrolyte and having an oxidation potential above the recharged potential of the positive electrode (see Abstract; and col. 1, lines 50-60).  The substituted phenothiazine compound is described by Dahn using the ring numbering system (I) shown below (see col. 6, lines 40-50):

    PNG
    media_image9.png
    134
    347
    media_image9.png
    Greyscale

Dahn teaches the following (col. 6, line 52 through col. 8, line 7): “The substituted phenothiazine compounds are N-substituted (viz., they have a substituent on the nitrogen atom) or C-substituted (viz., they have a substituent on a ring carbon atom) and thus may be substituted at the 1 to 4 or 6 to 10 ring positions.  Exemplary substituents include alkyl groups (containing, for example, 1 to about 4 carbon atoms, such as methyl, ethyl, propyl, isopropyl, butyl, sec-butyl or tert-butyl groups), haloalkyl groups (containing, for example, 1 to about 4 carbon atoms) such as perhaloalkyl groups (containing, for example, 1 to about 4 carbon atoms).  Other exemplary 
Dahn teaches an exemplary substituted phenothiazine compound is 3,7,10-trimethyl-phenothiazine, 

    PNG
    media_image10.png
    134
    221
    media_image10.png
    Greyscale

which has a methyl group at each of the 3 and 7 carbon positions, and also has an N-methyl group at the 10 position (see col. 9, lines 44-57).  Another exemplary substituted 

    PNG
    media_image11.png
    129
    415
    media_image11.png
    Greyscale
.
Other substituted phenothiazine compounds include the following (see Table A and col. 9, lines 44-57):

    PNG
    media_image12.png
    220
    342
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    124
    323
    media_image13.png
    Greyscale

as well as 2-chloro-10-methyl-phenothiazine, 2-ethyl-10-methyl-phenothiazine, 3-bromo-10-ethyl-phenothiazine, 3-chloro-10-methyl-phenothiazine, 3-iodo-10-methyl-phenothiazine, 2,10-dimethyl-phenothiazine, 3,10-dimethyl-phenothiazine, 3-methyl-10-ethyl-phenothiazine, and 4,10-dimethyl-phenothiazine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified any of said exemplary redox shuttle, substituted, phenothiazine compounds of Dahn, which already have N-substitution, such that not just one or two, but all of the C positions, i.e., positions 1-4 and 6-9, have a substituent taught by Dahn, i.e., an alkyl group, haloalkyl group, perhaloalkyl group acyl, acetyl, alkaryl, alkoxy, acetamido, amido, amino, aryl, aralkyl, alkyl carboxyl, aryl carboxyl, alkylsulfonyl, benzoyl, carbamoyl, carboxy, cyano, formyl, halo, haloacetamido, haloacyl, haloalkylsulfonyl, haloaryl, methylsulfonyloxyl, or nitro.  The rationale for doing so is the reasonable expectation of success in preparing a redox shuttle, substituted phenothiazine compound comprising N-substitution and C-substitution within the scope of Dahn’s disclosure.  Further rationale for providing such substitution is Dahn’s teachings noted above that with appropriate ligand substitution, the substituted phenothiazine compound oxidation potential may be raised or lowered to provide better recharge protection for a desired positive electrode material; and the phenothiazine compound may be substituted with one or more than one group, including at the N-position and each of the C-positions.  As noted above, Dahn teaches that the substituted phenothiazine compounds can be N-substituted (viz., they have a substituent on the nitrogen atom) and C-substituted (viz., they have a substituent on a ring carbon atom) and thus may be substituted at the 1 to 4 or 6 to 10 ring positions.
inter alia, 10-methyl-phenothiazine, 2,10-dimethyl-phenothiazine, 3,10-dimethyl-phenothiazine, 4,10-dimethyl-phenothiazine, and 3,7,10-trimethyl-phenothiazine.  The 10-methyl-phenothiazine has a single methyl group attached at N.  The 2,10-dimethyl-phenothiazine, 3,10-dimethyl-phenothiazine, 4,10-dimethyl-phenothiazine each have 2 methyl groups – one attached at N and the other attached at Dahn’s carbon number 2, 3 or 4, respectively.  The 3,7,10-trimethyl-phenothiazine has three methyl groups – one attached at N and the other two at Dahn’s carbon numbers 3 and 7.  In other words, Dahn exemplifies redox chemical shuttle compounds differing from each other only with respect to the number of methyl substituents attached to the ring carbons.  
In fact, the 3,7,10-trimethyl-phenothiazine differs from the redox shuttle compound of instant claims 2-17 in that 3,7,10-trimethyl-phenothiazine lacks a methyl group at Dahn’s carbon number 1 and/or 9 position, which corresponds to the claimed R3 and/or R4.  In other words, the 3,7,10-trimethyl-phenothiazine differs from the claimed redox shuttle compound in claims 2-17 by a single methyl group at either the 1 or 9 carbon position, or alternatively by two methyl groups, i.e., one at each of the 1 and 9 carbon positions.  For convenience, 3,7,10-trimethyl-phenothiazine, as well as 3,7,10-trimethyl-phenothiazine having an additional methyl group at the 1-carbon, at the 9-carbon, and at both the 1- and 9-carbons are set forth below:

    PNG
    media_image10.png
    134
    221
    media_image10.png
    Greyscale

    PNG
    media_image14.png
    134
    221
    media_image14.png
    Greyscale
           
    PNG
    media_image15.png
    134
    221
    media_image15.png
    Greyscale
    
    PNG
    media_image16.png
    134
    221
    media_image16.png
    Greyscale
.
It is further noted that 10-methyl-phenothiazine differs from the claimed redox shuttle compound by three or four methyl groups, whereas 3,10-dimethyl-phenothiazine differs from the claimed redox shuttle compound by two or three methyl groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dahn’s exemplified redox chemical shuttle compounds, e.g., 10-methyl-phenothiazine, 3,10-dimethyl-phenothiazine, and/or 3,7,10-trimethyl-phenothiazine, by inclusion of additional methyl group(s), or more generally alkyl or haloalkyl group(s) of 1-4 carbon atoms (¶ bridging cols. 6-7 of Dahn), on the ring carbon(s), and thus, arrived at the claimed redox shuttle compound with the goal of raising or lowering the oxidation potential to provide better recharge protection for a desired positive electrode material; and so as to prepare a suitable redox chemical shuttle within the scope of Dahn’s disclosure.  As noted above, Dahn teaches that the substituted phenothiazine compounds can be N-substituted (viz., they have a substituent on the nitrogen atom) and C-substituted (viz., they have a substituent on a ring carbon atom) and thus may be substituted at the 1 to 4 or 6 to 10 ring positions.

With respect to claim 11, Dahn teaches that “[a]s a general numeric guide for typical lithium-ion cell constructions, the substituted phenothiazine compound may for example have an oxidation potential from about 0.3 V to about 5 V above the positive electrode recharged potential; from about 0.3 to about 1 V above the positive electrode recharged potential; or from about 0.3 to about 0.6 V above the positive electrode recharged potential.  For example, LiFePO4 positive electrodes have a recharged potential of about 3.45 V vs. Li/Li+, and exemplary substituted phenothiazine compounds for use with such electrodes desirably have an oxidation potential of about 3.7 to about 4.5 V vs. Li/Li+. … .” (See col. 6, lines 20-39).
With respect to claims 12 and 13, Dahn teaches that “[e]specially preferred shuttle materials are sufficiently cyclable to provide at least 10, at least 15, at least 30, at least 50, at least 80 or at least 100 cycles of overcharge protection at a charging voltage sufficient to oxidize the material and at an overcharge charge flow equivalent to 100% of the cell capacity during each cycle.” (See col. 6, lines 6-12).  Such renders obvious the at least 10 charge-discharge cycles in instant claim 12; and overlaps with, and thus, renders obvious the at least 500 charge-discharge cycles in instant claim 13.  In Run No. 1-1 in Dahn’s Table 1, “142+” cycles were obtained, meaning that the substituted phenothiazine compound continues to function as a cyclable redox shuttle after 142 cycles (see col. 12, lines 56-60).

	With respect to claim 15, Dahn teaches that representative positive electrodes include LiFePO4, Li2FeSiO4, MnO2, and LixMnO2, where x is from about 0.3 to about 0.4 (see col. 4, lines 31-61).
	With respect to claim 16, Dahn teaches that representative negative electrodes include graphitic carbon, lithium metal or lithium alloy (see col. 5, lines 1-19).

	With respect to claims 19 and 20, Dahn teaches that the rechargeable lithium-ion cell can be used in a AAA, AA, C or D cell casing or in a replaceable battery pack, and may be used in a variety of devices including portable computers, tablet displays, mobile telephones, flashlights, heating devices, or motorized devices such as vehicles (see col. 11, lines 14-34).  Accordingly, cells can be used in an array of 2 or more, as per claim 20.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No additional prior art which teaches or renders obvious the rechargeable lithium-ion cell in claim 22 has been made of record in the 16/592,326 reissue application.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,249,910 is or was involved.  These proceedings would include interferences, 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991   

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dahn is cited in the Information Disclosure Statement filed 10/31/2019.